Opinión concurrente del
Juez Asociado Señor Torres Rigual.
Estoy de acuerdo con la confirmación de la sentencia del tribunal de instancia en este caso.
La interdicción a la interceptación de la comunicación telefónica preceptuada en el Art. II, Sec. 10 de nuestra Cons-titución no es más que un reconocimiento del derecho a la intimidad consagrado en la See. 8. Ésta constituye la dispo-sición de carácter general y aquélla tan solo la especie. (1) Este derecho a la intimidad es, sin duda, altamente privile-giado en nuestro orden de valores, pero, como observa agu-damente el compañero Juez Señor Trías Monge en su opinión concurrente y disidente, no constituye un muro infranqueable. En efecto, no podemos convertir el derecho a la intimidad en mero artilugio de escape para liberar a los ciudadanos de las consecuencias de sus errores de juicio al compartir sus actuaciones, sus ideas, en fin, su intimidad *352con otras personas que pueden utilizarlas en forma contra-ria a los intereses de aquéllos.
Una persona tiene derecho a mantener en la intimidad su cuerpo, su hogar, sus documentos y excluir de ese ámbito al Estado y a su prójimo. Más aún, puede exigir reparación cuando éstos invaden su vida privada. Colón v. Romero Barceló, 112 D.P.R. 573 (1982). Pero no puede invocar el dere-cho a la intimidad el que fiado en la prudencia del otro le abre la puerta del hogar y le hace partícipe de sus asuntos, salvo, por supuesto, las excepciones de privilegios precep-tuadas en la ley, para luego en nombre de la intimidad pretender que se reprima la divulgación de su imprudencia. El hombre es esclavo de lo que dice y amo de lo que calla, nos advierte con profunda sabiduría el refranero popular.
Tengo claro que dos personas que se comunican, que comparten su intimidad, bien personalmente o a través de equipo eléctrico, tienen el derecho constitucional de excluir de su comunicación a todo extraño. No obstante, ninguno de los comunicantes tiene derecho constitucional alguno de impedir que el otro retenga para sí —ya descansando en la memoria o en una grabadora— lo que voluntariamente le comunicó. No veo manera de argumentar que cuando dos personas charlan frente a frente les asiste a cada uno el derecho constitucional de impedir al otro conservar mecá-nicamente para sí la conversación. Menos aún puedo acep-tar que ese resultado sea distinto cuando la comunicación se establece por teléfono o por otro medio mecánico. Adviér-tase que me refiero a la comunicación voluntaria entre dos personas y no a la intervención de un extraño, que es lo que, a mi entender, prohíbe la Constitución.
En efecto, la interpretación anterior ha sido impartida al- derecho a la intimidad que protege a los ciudadanos nor-teamericanos por virtud de la interacción de la cuarta, quinta y decimocuarta enmiendas a la Constitución. United States v. Caceres, 440 U.S. 741, 744, 750-752 (1979); United States v. White, 401 U.S. 745 (1971); Lopez v. United States, *353373 U.S. 427 (1963). Igualmente ha sido interpretado el derecho que protege a los puertorriqueños en casos proce-sados por la corte federal en Puerto Rico. United States v. Cordero, 668 F.2d 32, 39 n. 11 (1st Cir. 1981). Nada he encontrado ni en el texto ni en el historial de nuestra Cons-titución que requiera un resultado distinto.
Creo firmemente que en época de agitación como la que vivimos, de presión económica, social y política, los ciuda-danos deben tener una protección eficaz para impedir la invasión a la vida familiar íntima que representa el comen-tario obsceno, extorsionista, oprobioso, que tan fácilmente puede hacerse por teléfono. Por eso no se deben poner tra-bas al derecho de las recurridas a impedir la perturbación de su intimidad mediante la interceptación de sus teléfonos. No obstante, su actuación, al requerir a la recurrente la interceptación, puede ser fuente de responsabilidad bajo el Art. 1802 del Código Civil, si no apercibe diligentemente a la persona que de buena fe hace una llamada legítima a su teléfono y como consecuencia de su omisión le causa un daño.
En cuanto al efecto del Art. 149 del Código Penal sobre la presente controversia y pasando por alto el hecho de que no nos enfrentamos con una acusación criminal en autos, entiendo francamente que la interceptación de una comuni-cación telefónica por orden del tribunal y para protección del derecho a la intimidad de una parte carece del elemento de intención criminal necesaria para una convicción criminal.
Por las razones anteriores, concurro con la confirmación de la resolución recurrida.
—O—

 Así surge del 3 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1586 (1952):
“Sr. Trías Monge: ¿Es o no es cierto que en relación con estos problemas de interferencia en la vida privada, debe leerse en la sección 10, el apartado que estamos discutiendo, conjuntamente con la sección 8? O sea, al final de la sección 8 definitivamente se establece que toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar. ¿Es o no cierto que esta disposición es la general, que definitivamente garantiza al ciudadano en Puerto Rico lo que se conoce como el right of privacy, y que toda injerencia contra su vida privada, en la que naturalmente está envuelto el secreto de la comunicación telegráfica que haya recibido, queda comprendida; y que lo que se hace en la sección 10 es exponer específicamente el problema de la inter-cepción de la comunicación telefónica?
“Sr. Benitez: Le agradezco al compañero Trías Monge la intervención. Efectivamente eso es. En un caso se trata del principio genérico de la autonomía de la intimidad, del'derecho a la intimidad y en este otro caso se hace la mención específica del teléfono porque ha habido intentos concretos para violentar esa intimidad y la estamos consiguientemente, prohibiendo específicamente.”